
	
		II
		110th CONGRESS
		1st Session
		S. 873
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2007
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide a tax incentive to individuals teaching in elementary and secondary
		  schools located in rural or high unemployment areas and to individuals who
		  achieve certification from the National Board for Professional Teaching
		  Standards, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Incentives to Educate American
			 Children (I Teach) Act of 2007.
		2.Findings and
			 purposes
			(a)FindingsCongress makes the following
			 findings:
				(1)An estimated 2,000,000 new teachers will be
			 needed over the next decade.
				(2)Under the No Child Left Behind Act of 2001,
			 States were to recruit qualified teachers by 2006, but, according to the
			 Secretary of Education's fifth report on teacher quality, over 30,000 teachers
			 must have waivers.
				(3)Fourteen percent of America’s school
			 children attend rural schools, and according to the Rural School and Community
			 Trust 2000 report, Why Rural Matters, rural education is crucial
			 or very important to overall education performance in 25 States, so recruitment
			 and retention of teachers is essential.
				(4)A 2000 study by the Education Trust reports
			 that high poverty schools are twice as likely not to have teachers certified in
			 their fields than other schools, which highlights that high poverty schools
			 will need special help to meet the goals of the No Child Left Behind Act of
			 2001.
				(5)The National Board for Professional
			 Teaching Standards was founded in 1987 as a follow up to the landmark 1983
			 report, A Nation at Risk, by the Carnegie Task Force on
			 Teaching. The National Board for Professional Teaching Standards is an
			 independent, nonprofit, and nonpartisan organization the mission of which is to
			 establish high and rigorous standards for what accomplished teachers should
			 know and be able to do.
				(6)Over 55,000 teachers from all 50 States and
			 the District of Columbia have completed certification by the National Board for
			 Professional Teaching Standards, which certification is a rigorous assessment
			 process for teachers.
				(7)Recent data from the Accomplished Teaching
			 Validation Study have demonstrated that teachers who are certified by the
			 National Board for Professional Teaching Standards significantly outperform
			 their peers who are not National Board certified on 11 of 13 key measures of
			 teaching expertise.
				(8)According to the most recent report on
			 teachers salaries by the National Education Association, the average salary for
			 a classroom teacher is $47,750, and analysis by the Economic Policy Institute
			 shows that teachers wages have grown considerably slower than wages of college
			 graduates in general.
				(b)PurposesThe purposes of this Act are as
			 follows:
				(1)To encourage teachers, through a refundable
			 tax credit, to work in public elementary and secondary schools located in rural
			 areas or schools with high poverty.
				(2)To provide an additional tax credit to
			 teachers who achieve certification from the National Board for Professional
			 Teaching Standards in order to recruit and retain highly qualified teachers in
			 public elementary and secondary schools.
				3.Refundable tax credit
			 for individuals teaching in elementary and secondary schools located in high
			 poverty or rural areas and certified teachers
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by redesignating section 36 as section 37 and by
			 inserting after section 35 the following new section:
				
					36.Tax credit for
				individuals teaching in elementary and secondary schools located in high
				poverty or rural areas and certified teachers
						(a)Allowance of
				creditIn the case of an
				eligible teacher, there shall be allowed as a credit against the tax imposed by
				this subtitle for the taxable year an amount equal to the applicable amount for
				the eligible academic year ending during such taxable year.
						(b)Applicable
				amountFor purposes of this
				section—
							(1)Teachers in
				schools in rural areas or schools with high poverty
								(A)In
				generalIn the case of an
				eligible teacher who performs services in a public kindergarten or a public
				elementary or secondary school described in subparagraph (B) during the
				eligible academic year, the applicable amount is $1,000.
								(B)School
				describedA public
				kindergarten or a public elementary or secondary school is described in this
				subparagraph if—
									(i)at least 75 percent of the students
				attending such kindergarten or school receive free or reduced-cost lunches
				under the school lunch program established under the Richard B. Russell
				National School Lunch Act, or
									(ii)such kindergarten or school has a School
				Locale Code of 7 or 8, as determined by the Secretary of Education.
									(2)Certified
				teachersIn the case of an
				eligible teacher who is certified by the National Board for Professional
				Teaching Standards for the eligible academic year, the applicable amount is
				$1,000.
							(3)Certified
				teachers in schools in rural areas or schools with high povertyIn the case of an eligible teacher
				described in paragraphs (1) and (2), the applicable amount is $2,000.
							(c)Eligible
				teacherFor purposes of this
				section, the term eligible teacher means, for any eligible
				academic year, an individual who is a kindergarten through grade 12 classroom
				teacher or instructor in a public kindergarten or a public elementary or
				secondary school on a full-time basis for such eligible academic year.
						(d)Additional
				definitionsFor purposes of
				this section—
							(1)Elementary and
				secondary schoolsThe terms
				elementary school and secondary school have the
				respective meanings given such terms by section 9101 of the
				Elementary and Secondary Education Act of
				1965.
							(2)Eligible
				academic yearThe term
				eligible academic year means any academic year ending in a taxable
				year beginning after December 31,
				2007.
							.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of section 1324(b) of title
			 31, United States Code, is amended by inserting before the period , or
			 from section 36 of such Code.
				(2)The table of sections for subpart C of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by striking the item relating to section 36 and inserting the following new
			 items:
					
						
							Sec. 36. Tax credit for
				individuals teaching in elementary and secondary schools located in high
				poverty or rural areas and certified teachers.
							Sec. 37. Overpayments of
				tax.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to academic years ending in taxable years beginning
			 after December 31, 2007.
			
